Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  January 25, 2013                                                                 Robert P. Young, Jr.,
                                                                                             Chief Justice

  145612-3 & (132)(133)(134)(138)(139)                                             Michael F. Cavanagh
  145622-3 & (132)(133)(134)(138)(139)                                              Stephen J. Markman
                                                                                        Mary Beth Kelly
                                                                                         Brian K. Zahra
                                                                                Bridget M. McCormack,
  MEGAN SMITH, NICOLE KELLY,                                                                      Justices
  ROSHAWNDA WILLIAMS, and NICOLE
  JOHNSON,
           Plaintiffs-Appellees,
  v                                                      SC: 145612-3
                                                         COA: 309447, 309894
                                                         Genesee CC: 11-097052-CZ
  DEPARTMENT OF HUMAN SERVICES
  DIRECTOR,
            Defendant-Appellant.

  _________________________________________/
  MEGAN SMITH, NICOLE KELLY,
  ROSHAWNDA WILLIAMS, and NICOLE
  JOHNSON,
           Plaintiffs-Appellants,
  v                                                      SC: 145622-3
                                                         COA: 309447, 309894
                                                         Genesee CC: 11-097052-CZ
  DEPARTMENT OF HUMAN SERVICES
  DIRECTOR,
            Defendant-Appellee.

  _________________________________________/

          On order of the Court, the motions to file supplemental authority, to file a reply
  brief, and for immediate consideration are GRANTED. On November 15, 2012, the
  Court heard oral argument on the applications for leave to appeal the June 26, 2012
  judgment of the Court of Appeals. Subsequently, the Legislature passed, and the
  Governor signed, 2012 PA 607, which amends MCL 400.57a and specifies additional
  limitations on the defendant to provide family independence program assistance. The
  defendant has now moved this Court to authorize compliance with the newly enacted
  § 57a, regardless of any potential conflict between that statute and the March 27, 2012
  and April 10, 2012 orders of the Genesee Circuit Court. Pursuant to MCR 7.316(A)(7),
                                                                                                              2

the defendant’s motion is GRANTED. We VACATE the provisions of the circuit court
orders and the Court of Appeals judgment to the extent that they conflict with the
requirements of § 57a. In granting the defendant’s motion, we make no statement as to
the meaning, validity, or effect of 2012 PA 607. We further DIRECT the parties to file
supplemental briefs within 21 days of the date of this order, addressing whether any
remaining questions regarding the defendant’s actions prior to enactment of 2012 PA 607
are rendered moot in light of 2012 PA 607.

      We retain jurisdiction.

      MCCORMACK, J., not participating.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        January 25, 2013                    _________________________________________
       t0122                                                                Clerk